 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12                                 SACRAMENTO DIVISION
13   GREENGATE FRESH, LLLP, an Arizona              Case No. 2:18-cv-03161-JAM-EFB
     limited liability limited partnership,
14                                                  ORDER ON STIPULATION TO
                           Plaintiff,               VACATE AND AMEND THE ORDER
15                                                  RE ENFORCEMENT OF BOND OF
                v.                                  RECEIVER
16
     TRINITY FRESH PROCUREMENT, LLC,
17   a California limited liability company;
     PAUL ABESS, individually; and TRINITY
18   FRESH MANAGEMENT, LLC, a
     California limited liability company,,
19
                           Defendants.
20

21    AND RELATED CONSOLIDATED
      ACTIONS
22

23          The Court having reviewed the Stipulation to Vacate and Amend the Order Re

24   Enforcement of Bond of Receiver (Document 128), by and between Plaintiff GREENGATE

25   FRESH, LLLP (GreenGate”); Intervening Plaintiffs SUNTERRA PRODUCE TRADERS,

26   INC., 1st QUALITY PRODUCE, INC., PETERSON FARMS FRESH INC., COASTAL

27   PACIFIC SALES, LLC., and FROERER FARMS, INC. d/b/a Owyhee Produce

28   (collectively, “Intervening Plaintiffs”); Consolidated Plaintiffs FRESHPOINT DENVER,

                                               1.
     ORDER ON STIPULATION TO VACATE AND AMEND ORDER              CASE NO. 2:18-CV-03161-JAM-EFB
     RE ENFORCEMENT OF BOND OF RECEIVER
 1   INC. and RUBY ROBINSON CO., LLC (the “Freshpoint Group); and LIBERTY
 2   MUTUAL INSURANCE COMPANY (“Liberty”) (collectively, the “Parties”), and good
 3   cause appearing therefore,
 4          IT IS HEREBY ORDERED that the Stipulation is approved.
 5          IT IS FURTHER HEREBY ORDERED that the portion of the Order Granting
 6   Joint Motion for Court Orders (1) Terminating the Receivership; (2) Enforcing the Liability
 7   of Bond of Receiver; (3) Appointing a Referee to Complete Auction of Vehicles (the
 8   “Order”), entered on July 9, 2019 (Document 105), as to enforcement of liability of the
 9   surety bond for Receiver, Patrick Bulmer, is vacated and amended as follows:
10          1.     GreenGate, Intervening Plaintiffs and Freshpoint Group were damaged in the
11                 amount of $8,000 as the result of Receiver Patrick Bulmer’s failure to
12                 perform his duties.
13          2.     Liberty shall pay the sum of $8,000 under Bond No. 016219245 (the “Bond”)
14                 to “Rynn & Janowsky, LLP Trust Account” as Administrative Counsel for
15                 the Trinity Fresh PACA Trust.
16          3.     Upon Liberty’s payment of $8,000, the Bond will be exonerated and Liberty
17                 will be released of any further liability in this matter.
18          4.     Upon receipt of payment by Liberty of $8,000, Administrative Counsel shall
19                 be authorized to distribute the funds to Plaintiffs pro-rata as follows:
20
                      Sunterra Produce Traders, Inc.                      $4,526.08
21
                      1st Quality Produce, Inc.                             $376.66
22                    Coastal Pacific Sales, LLC                            $189.28
23                    Peterson Farms Fresh, Inc.                            $185.24
                      Froerer Farms, Inc. dba Owyhee Produce                 $41.85
24                    Greengate Fresh, LLLP                               $1,260.48
25                    FreshPoint Denver, Inc. & Ruby Robinson
                      Company, LLC, made payable to
26                    “McCarron & Diess Client Trust
                      Account”                                            $1,420.41
27

28

                                                   2.
     ORDER ON STIPULATION TO VACATE AND AMEND ORDER                     CASE NO. 2:18-CV-03161-JAM-EFB
     RE ENFORCEMENT OF BOND OF RECEIVER
 1             5.   All other portions of the Order are unchanged and remain in full force and
 2   effect.
 3             IT IS SO ORDERED.
 4
     DATED: September 27, 2019                   /s/ John A. Mendez___________________
 5
                                                 HON. JOHN A. MENDEZ
 6                                               JUDGE OF THE U.S. DISTRICT COURT

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3.
     ORDER ON STIPULATION TO VACATE AND AMEND ORDER                  CASE NO. 2:18-CV-03161-JAM-EFB
     RE ENFORCEMENT OF BOND OF RECEIVER
